DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on January 31, 2022 for the application filed November 28, 2019 which does not claim foreign or domestic priority. Claims 1-2, 4-7, 11-17 and 19-20 have been amended and claims 2 and 9 have been cancelled. Claims 1-2, 4-8 and 10-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-2, 4-8 and 10-12 are directed towards a method of operational support (i.e. a process) which is a statutory category.  Claims 13-20 are directed towards a non-transitory computer readable storage medium comprising computer executable instructions which when executed by a computer cause the computer to perform a  
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 and 13 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 1 is identified as: 
enabling electronic communications with a plurality of sensors of user conditions and at least one database of user activity; 
collecting, via the electronic communications, a plurality of data points about a first user from the plurality of sensors and the at least one database of user activity; 
determining a location context of the first user from a pattern of locations of the first user collected from the at least one database of user activity, wherein the pattern of locations comprises locations associated with a first patient; 
calculating, using the location context, an affinity score of the first user for the first patient; 
predicting a risk of passive illness associated with the first user based on a comparison of the affinity score with historic user/patient affinity scores; 
identifying, using the risk of passive illness, an amelioration action; and 
causing an update an electronic calendar of the first user that modifies coverage for the first patient.
The identified limitations in the identified abstract idea fall within the subject matter grouping of mental processes. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “non-transitory computer readable storage medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method”, nothing in the identified limitations precludes the steps from practically being performed in the mind or on pen and paper. For example, the claims encompasses a person mentally perform, the determining, calculating, predicting and identifying steps. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, updating a calendar is a method of organizing human activity which is also an abstract idea. For example, hospitals staff routinely update calendars based to reflect amelioration actions.  Accordingly, the claims recite an abstract idea. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the 
Insignificant extra-solution activity to the judicial exception. The additional limitations “collecting, via the electronic communications, a plurality of data points about a first user from the plurality of sensors and the at least one database of user activity”, “collected from the at least one database of user activity” and “outputting a signal, which is associated with the amelioration action, causing an update an electronic calendar of the first user that modifies coverage for the first patient” not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering data and transmitting data;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements 
Dependent claims 2, 4-8, 10-12 and 14-20 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1 and 13, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device or a processor to perform the accepting, identifying, automatic synthesizing and selecting steps amounts to no more than mere instructions to apply 
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2, 4-8, 10-12 and 14-20 merely provide additional context to the abstract idea or additional limitations which can be performed in the human mind and are therefore also part of the identified abstract idea. None of these functions are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea because, as stated above, they amount to: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. These merely encompasses the abstract idea identified above and do not amount to significantly more.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-8, 10-11, 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aston et al. (U.S. Pub. No. 2020/0090089) in view of Huang (U.S. Pub. No. 2017/0206334).
Regarding claim 1, Aston discloses a method of operating a support system comprising: 
enabling electronic communications with a plurality of sensors senor of user conditions and at least one database of user activity (Fig. 1A-1B and paragraphs [0053]-[0057] and [0064] discuss communicating between employee monitoring sensors and environment monitoring sensors, construed as sensors of user conditions, and a HCW database, environmental database, assigned task database and scheduling database, construed as databases of user activity.); 
collecting, via the electronic communications, a plurality of data points about a first user from plurality of sensors and the at least one database of user activity (Figs. 1A-1B and paragraph [0043] discuss data points are obtained pertaining to user conditions and activities (i.e. a HCW). Also see paragraphs [0079]-[0083].); 
determining a location context of the first user from a pattern of locations of the first user collected from the at least one database of user activity, wherein the pattern of locations comprises locations associated with a first patient (Paragraph [0043] discusses that various user context is determined, such as what conditions they have been exposed to throughout the day. Paragraphs [0053]-[0054] discuss that the context also include information on the locations and movement activity of the HCW stored in an HCW data store 106, and may be in the context of a specific room or patient (i.e. which rooms/patients the HCW has entered/been in contact with. Paragraphs [0038] discusses capturing environmental resource traffic. Also see paragraphs [0056] and [0079]-[0083].); 

predicting a risk of passive illness associated with the first user based on a Paragraphs [0043] and [0079]-[0083] discusses using machine learning to determine an overall risk score of a user, which may indicate the risk of acquiring and/or spreading a condition/infection.); 
identifying, using the risk of passive illness, an amelioration action (Paragraphs [0043] and [0083] discuss determining an optimal action/task to reduce the risk of acquiring and/or spreading the condition/infection.) ; and 
outputting a signal which is associated with the amelioration action, causing an update an electronic calendar of the first user that modifies coverage for the first patient (Paragraphs [0043] and [0083] discuss sending the action/task to a user which may involve changing the workflow of the HCW to avoid certain rooms. Paragraph [0054] discusses that the user/HCW may be responsible for a particular patient. Paragraph [0063] discusses that the action/task may modified care delivery and that they are stored in the assigned task database. Also see figs. 7A and 8A.).
Aston further discloses environmental resource risk score may be calculated using one or more ML algorithms which are continuously trained as it gathers additional data and utilizes stored data (Paragraphs [0039], [0053], [0059] and [0065] and fig. 1A), construed as predicting a risk of passive illness based on comparison real-time data with historic data. Furthermore, this data may include user/patient interactions (Paragraphs [0043], [0054] and [0079]).
the affinity score with historic user/patient affinity scores.
Huang teaches that that it was old and well known in the art of infectious disease prevention and control at the time of the filing to perform calculating, using the location context, an affinity score of the first user for the first patient (Huang, paragraphs [0051]-[0055] discuss calculating risk values for each interaction between a user and a patient based on location patterns of a user/nurse with respect to the patient, such as entering certain ranges around the patient for specific amounts of time.) to reduce infection transmission (Huang, paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art of infectious disease prevention and control at the time of the filing to modify the method of Aston to include calculating, using the location context, an affinity score of the first user for the first patient, as taught by Huang, and such that the predicting a risk of passive illness associated with the first user based on a comparison of the affinity score with historic user/patient affinity scores, in order to further reduce infection transmission.
For example, the method of Aston may track interactions between a user and a patient based on location patterns of a user/nurse with respect to the patient, such as entering certain ranges around the patient for specific amounts of time and calculate a risk values/affinity scores based on the interactions, as taught by Huang. The ML algorithms of Aston would then calculate the environmental resource risk scores/risk of passive illness based on the risk value/affinity score using machine learning which 

Regarding claim 2, Aston further discloses determining a patient condition context of the first patient, Paragraphs [0043] and [0079]-[0083] discuss that conditions a user have been exposed to throughout the day is determined and that the patient conditions/disease are determined. For example, a context would be a user being exposed to a patient with a certain condition/disease.).
Aston does not appear to explicitly disclose, but Huang teaches that that it was old and well known in the art of infectious disease prevention and control at the time of the filing wherein the step of calculating the affinity score of the first user for the first patient includes using a condition context (Huang, paragraph [0039] discuss that profile risk values are determined based on the corresponds to a different infectious agent, class of agent, or mode of transmission.) to reduce infection transmission (Huang, paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art to further modify the calculating the affinity score to include using the patient condition context, as taught by Huang, in order to reduce infection transmission. For example, the risk value/affinity score of Huang would need to be based on a type of condition, which could be derived from the patient condition context as discussed in Aston, as Aston is concerned with real-time recommendations to reduce of HAIs.

Regarding claim 4, Aston as modified by Huang further discloses wherein calculating the affinity score comprises: detecting a plurality of interactions of the first user with the first patient; detecting a time of each interaction of the plurality of interactions; detecting a proximity of the first user and the first patient at each interaction; and predicting a relationship of the first user with the first patient using the plurality of interactions, the times and the proximities (Huang, [0051]-[0055], as incorporated into claim 1 above, discuss that the risk values are calculated by detecting an interaction session, a start time/duration of the session, the proximity of the user to the patient during the session and determining profile type for the risk values based on the session, time/duration and the proximities.).

Regarding claim 6, Aston as modified by Huang further discloses wherein the update the electronic calendar comprises an update of a calendared event in the at least one database of user activity on the risk of passive illness (Paragraph [0063] discusses that the action/task is stored in the assigned task database), the method further comprising estimating an impact of the update of the calendared event in the at least one database of user activity on the risk of passive illness; and 
determining that the impact is greater than a threshold as a prerequisite to outputting the signal (Paragraph [0043], The device, processor, and/or system may then optimize which tasks should be performed to lower the risk of spreading an infection and send these actions to an available worker or the head nurse/administrator to assign to a worker. Such actions might include changing the workflow of the environmental resource to avoid certain rooms. Paragraph [0060], The ML algorithms may also be applied to, e.g., an AI classification model 198 to determine variables that result in a measurable impact to the risk of infection. The AI classification model 198 may output impactful risk factors that merit modulation, in order to decrease the risk of patients acquiring a HAI. Data generated based on the ML algorithm(s) may reveal the highest impact variables that lead to increased rates of HAC/HAL. For example, if a workflow task impacts the risk of spreading a condition/infection the most (i.e. threshold), the workflow would be modified. Therefore, for a task to be output, it would have to have the most impact.).

Regarding claim 7, Aston as modified by Huang further discloses wherein the update the electronic calendar is one of removing a calendared event from the calendar and placing an indicator on the calendared event reducing an importance of the calendared event (Paragraphs [0043] and [0060] discuss that the modification may be changing a workflow to avoid certain rooms. This workflow is construed as a calendared event. Also see fig. 1B.).

Regarding claim 8, Aston as modified by Huang further discloses wherein the database of user activity includes data for at least one of scheduled calls, scheduled travel, and scheduled appointments (Paragraphs [0043]-[0044] and [0064] discuss that the databases include scheduling information, such as scheduled tasks/actions which may by visits to patient rooms, construed as appointments.).

Regarding claim 10, Aston as modified by Huang further discloses wherein the ameliorative action is identified using the risk of passive illness and a database of historic outcomes (Paragraph [0038], By capturing data related to, for example, patient history and conditions, environmental resource traffic and protocols, and real-time environmental feedback, exemplary embodiments generate a robust data set of factors that have been empirically shown to increase the risk of HACs. Algorithm-based automated technical analysis and measurement of each of these factors allow the system to continuously train itself and learn more about how these factors interplay and affect the risk of acquiring specific HACs, using artificial intelligence (AI) and ML algorithms. As a result, algorithms used in exemplary embodiments become smarter and more accurate over time. Also see paragraphs [0059]-[0061] which discuss tracking occurrences of infection to train the algorithms, construed as in a database.).

Regarding claim 11, Aston as modified by Huang further discloses collecting feedback from the first user following the amelioration action; and storing the feedback into the database of historic outcomes (Paragraphs [0046] and [0095] discuss monitoring if tasks have been completed by a user marking tasks as complete. Paragraphs [0046] and [0060] discuss that monitoring capability may be used to determine whether tasks or system-based actions are performed and completed and to track the correlation between the variables and the occurrence of infection to train the ML model, construed as in a database.).

Regarding claims 13-14 and 16-19: all limitations as recited have been analyzed and rejected with respect to claims 1, 4, 6-7 and 10-11.  Claims 13-14 and 16-19 pertain to a non-transitory computer readable storage medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method, corresponding to the method of claims 1, 4, 6-7 and 10-11. Claims 13-14 and 16-19 do not teach or define any new limitations beyond claims 1, 4, 6-7 and 10-11 apart from the preamble which is disclosed in Aston at claim 15; therefore claims 13-14 and 16-19 are rejected under the same rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aston et al. (U.S. Pub. No. 2020/0090089) in view of Huang (U.S. Pub. No. 2017/0206334) and Horseman (U.S. Pub. No. 2014/0163336).
Regarding claim 5, Aston as modified by Huang further discloses that prediction the risk of passive illness further comprises inferring the risk of passive illness from a determined health condition of the first user, behavior data of the first user, and acuity of the first user (Paragraphs [0043], [0062] and [0065]).   
Aston as modified by Huang does not appear to explicitly disclose, but wherein predicting the risk of passive illness further comprises: detecting an emotional trajectory of the first user; detecting a cognitive trajectory of the first user; determining a health condition of the first user; and inferring the risk of passive illness from the emotional trajectory, the cognitive trajectory, and the health condition of the first user.
Horseman teaches that it was old and well known in the art of health monitoring in the work place at the time of the filing to perform detecting an emotional trajectory of Horseman, paragraph [0074] discuss detecting user characteristics, such as emotions. Paragraph [0078] discusses detecting health trends from the characteristics. Paragraph [0286] discusses detecting emotional patterns.); detecting a cognitive trajectory of the user (Horseman, paragraph [0074] discuss detecting user characteristics, such as thoughts. Paragraph [0078] discusses detecting health trends from the characteristics. Paragraph [0286] discusses detecting thought patterns.); determining a health condition of the user (Horseman, paragraphs [0074]-[0075] discusses determining health conditions of a user.); and inferring the risk of a condition from the emotional trajectory, the cognitive trajectory, and the health condition of the user (Horseman, paragraphs [0075], [0078] and [0286] discuss predicting health risks of the user based on the emotion trends, thought trends and health conditions of a user.) to rapidly identify and predict health issues based on changes in the employee's health (Horseman, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring in the work place at the time of the filing to modify the method of Aston as modified by Huang such that predicting the risk of passive illness further comprises: detecting an emotional trajectory of the first user; detecting a cognitive trajectory of the first user; determining a health condition of the first user; and inferring the risk of passive illness from the emotional trajectory, the cognitive trajectory, and the health condition of the first user, as taught by Horseman, in order to rapidly identify and predict health issues based on changes in the employee's health.

Regarding claim 15: all limitations as recited have been analyzed and rejected with respect to claim 5.  Claim 15 pertains to a non-transitory computer readable storage medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method, corresponding to the method of claim 5. Claim 15 does not teach or define any new limitations beyond claim 5; therefore claim 15 is rejected under the same rationale.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aston et al. (U.S. Pub. No. 2020/0090089) in view of Huang (U.S. Pub. No. 2017/0206334) and Chatterjea et al. (U.S. Pub. No. 2020/0176125).
Regarding claim 12, Aston as modified by Huang further discloses that the risk of passive illness is calculated from the affinity score (Paragraphs [0015] and [0043] discuss that overall risk scores are determined using factors such as the duration of time that a user spends in the room of a patient which is quantified by Huang as a risk value.).
Aston as modified by Huang does not appear to explicitly disclose, but Chatterjea  teaches that it was old and well known in the art of infection containment and tracking at the time of the filing to perform building a health graph network comprising a plurality of nodes corresponding to a plurality of individual users, including the first user and edges corresponding to risk of passive illness calculated from a plurality of affinity scores including the affinity score (Chatterjea, paragraph [0040], the disclosed tracking approach also extends the concept of “transmission” to more broadly encompass transmission between pairs of “nodes”, where a node may be a person. Paragraph [0073], an edge is assigned between two nodes if the probability of one node infecting another is higher than a particular threshold (risk of passive illness). Paragraph [0074], once a weight has been assigned to every edge, the system 10 generates a weighted directed graph, describing the probability P that each node N can infect another node, as shown in FIG. 6.) to better identify which individuals are at the greatest risk of infection (Chatterjea, paragraph [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art of infection containment and tracking at the time of the filing to modify the method of Aston as modified by Huang to perform building a health graph network comprising a plurality of nodes corresponding to a plurality of individual users, including the first user and edges corresponding to risk of passive illness calculated from a plurality of affinity scores including the affinity score, as taught by Chatterjea, in order to better identify which individuals are at the greatest risk of infection.

Regarding claim 20: all limitations as recited have been analyzed and rejected with respect to claim 12.  Claim 20 pertains to a non-transitory computer readable storage medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method, corresponding to the method of claim 12. Claim 20 does not teach or define any new limitations beyond claim 12; therefore claim 20 is rejected under the same rationale.

Response to Arguments
Applicant's arguments filed January 31, 2022 regarding claims 1-2, 4-8 and 10-20 being rejected under 35 U.S.C. §101 have been fully considered but they are not persuasive.
Applicant argues that “outputting a signal which is associated with the amelioration action, causing an update an electronic calendar of the first user that modifies coverage for the first patient” is not a mental process and amounts to significantly more than the abstract idea recited in the claims.
However, as explained in the instant rejection updating a calendar to reflect a amelioration action is a method of organizing human activity. Using a signal to update an electronic calendar is akin to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.

Applicant also argues that when viewed as a ordered combination, the claims amount to significantly more than an abstract idea by address illness that may be inferred from comparisons of an affinity of a first user-patient pair to historic affinities of other pairs. 
However inferring illness from comparisons of an affinity of a first user-patient pair to historic affinities of other pairs is falls within the subject matter grouping of mental processes and cannot be considered to amount to significantly more.

The Applicant further argues that the claims solve a technological problem with a claimed solution that is necessarily rooted in computer technology.
However, the problem of identifying possible illness and taking action is not a technical problem and the solution simply uses a computer as a tool to implement the identified abstract idea. 

Applicant's arguments filed January 31, 2022 regarding claims 1-2, 4-8 and 10-20 being rejected under 35 U.S.C. §103 have been fully considered but they are not persuasive.
Applicant is directed to the instant rejection showing how Aston and modified by Huang teaches that amended claims 1 and 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686